DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 06/13/2022 Applicant amended claim 1 and added the new claims 18-21. Claims 10 and 12-21 are pending and are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 102
The rejection of claims 10, 12-14, and 17 as allegedly being anticipated by  Rudensky et al. is withdrawn in view of Applicant’s persuasive arguments.

New and Maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 12-17 remain and claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method for treating a solid cancer in a patient having cancer, comprising administering to the patient a therapeutically effective amount of a human or humanized lgG antibody against CCR8 having antibody-dependent cell-mediated cytotoxicity (ADCC) activity against cells expressing CCR8, wherein the antibody against CCR8 binds to CCR8 on tumor infiltrating Treg cells or tumor infiltrating macrophage cells, and removes these cells by the ADCC activity of this antibody, and in the administering step, the only antibody administered is the lgG antibody against CCR8, the lgG antibody against CCR8 is a CCR8-neutralizing antibody.
The instant Specification presents data showing a method of treating experimental cancer (colon, kidney, breast or sarcomas) with the rat IgG2b anti CCR8 SA214G2 antibody with one dose of 400μl BALB/c female mouse. However, the claims broadly encompass treating any solid cancer with a human or humanized. It is clear that Applicant was not in possession of a method of treatment using a human or humanized anti CCR8.

Claims 10 and 12-17 remain and claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating colon cancer, kidney cancer, breast cancer or sarcomas with a rat IgG2b anti CCR8 SA214G2 antibody  does not reasonably provide
enablement for treating all cancers with a human or humanized anti CCR8 antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Applicant claims a method of treatment of “cancer” with a human or humanized antibody against CCR-8, while showing possession of treatment of only four types of cancer with a rat IgG2b anti CCR8 SA214G2 antibody. 
First of all since Applicant is not in possession of a method of treatment using a human antibody, as indicated supra.
Second it is extremely unlikely that a single therapeutic (an antibody against CCR8 according to claim 1) will ever be able to treat every cancer.
The broad claims are in strong contrast to the actual disclosure of the application as shown above. 
It would constitute an undue burden for the skilled person to establish which cancers can and cannot be treated especially in conditions in which the skilled artisan would have first to obtain a human or humanized antibody and then to evaluate its utility.
On page 4 of the remarks Applicant argues that  claim 10 was amended rendering this rejection moot. Also, in the subsection responding the anticipation rejection, Applicant contends that a later-filed Application, Attachment 1, with additional experimental data demonstrating that the pending claims using a "human or humanized lgG antibody against CCR8" are fully enabled by the original disclosure. In particular, Example 10 and the corresponding Fig. 8 show the effectiveness of the "human or humanized lgG antibody against CCR8" in reducing tumor size.  The arguments were carefully considered but not found persuasive because the attachment is not showing the filling date and as such, until proven otherwise, Applicant was not in possession of the method at filing date.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 10, 14, 16, and 17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobe et al. (WO2013131010- Skobe’010- cited by Applicant) for reasons of record.
On page 4 of the remarks Applicant argues that: “…Skobe fails to disclose the above-mentioned feature of claim 10 and therefore claims that depend thereupon. As admitted by the examiner on pages 17 and 18 of the office action, Skobe discloses a number of monoclonal antibodies that originate from mice. See also WO2007/044756, [0023] (cited by Skobe at 18:4, 70:19, 70:23). In particular, the 433H antibody that the examiner alleges to have an ability to induce antibody-dependent cell mediated
cytotoxicity ("ADCC") belongs to a class of antibody that exists in mice but not in humans. See Attachment 2 (explaining mice, but not human, have lgG2a isotype). Moreover, while Skobe at page 18, lines 6-12 mentions humanized antibodies that borrow only the binding region of the mouse monoclonal antibodies, Skobe is silent as to which isotype the human antibody is and whether such humanized antibodies are capable of inducing ADCC.”
The arguments were carefully considered but not found persuasive because the specification as filed does not present any evidence that human or humanized antibodies were used to treat anything. The antibody used by Applicant, is also IgG2b anti CCR8 SA214G2 antibody  a type used by Skobe. 


Claims 10, 12, 14, 16 remain and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benoist et al. (WO2018112032, Benoist’032, EFD12/13/2016- cited by Applicant).
The reference teaches that regulatory T cells characterized by expression of
transcription factor FOXP3 (Treg) are critical to the maintenance of immunologic
homeostasis, the enforcement of tolerance to self, and the prevention of runaway immune responses. Tregs regulate the activation and differentiation of conventional CD4+ T cells, as well as many other cells of the innate and adaptive immune systems, through a variety of mechanisms. A subset of Tregs known as tumor infiltrating Tregs (TITRs) are known to infiltrate cancerous tumors and are believed to play a role in the suppression of a host's immune response against the infiltrated tumors. TITRs are therefore an attractive therapeutic target for the treatment of cancer. The reference disclosed methods of decreasing the number or activity of tumor infiltrating T regulatory cells (TITR) in a tumor present in a subject with cancer by administering to the subject an agent that inhibits the activity or expression of a product of the CCR8 or TNFRSF8 gene. Also taught are methods of decreasing the number or activity of tumor infiltrating T regulatory cells (TITR) in a tumor present in a subject by conjointly administering to the subject an agent that inhibits the activity or expression of a product of the CCR8 or TNFRSF8 gene and an immune checkpoint inhibitor (p. 1, line 9 to p. 2, line 1). Benoist ’032 teaches methods of decreasing the number or activity of tumor infiltrating T regulatory cells (TITR) in a tumor in a subject with cancer by administering to the subject an antibody specific for a protein product of CCR8. The antibody induces
cytotoxicity in cells that express a product of CCR8 or TNFRSF8. The antibodies may be polyclonal or monoclonal; xenogeneic, allogeneic, or syngeneic; or modified forms thereof (e.g. humanized, chimeric, etc.). Antibodies may also be fully human (p. 14, line 9 to p. 15, line 5). Human monoclonal antibodies specific for a product of CCR8 or TNFRSF8 can be generated using transgenic or transchromosomal mice carrying parts of the human immune system rather than the mouse system. For example, "HuMAb mice" which contain a human immunoglobulin gene miniloci that encodes unrearranged human heavy (μ and γ) and κ light chain immunoglobulin sequences, together with targeted mutations that inactivate the endogenous μ and κ chain loci. Accordingly, the mice exhibit reduced expression of mouse IgM or κ, and in response to immunization, the introduced human heavy and light chain transgenes undergo class switching and somatic mutation to generate high affinity human IgGκ monoclonal antibodies (p.15-16). The methods use antibodies and antigen binding fragments thereof that bind specifically to a product of CCR8 and inhibit the function of the protein, such as inhibiting the activity of the protein, or interfering with protein-protein interactions (a.k.a. neutralizing antibodies) (p. 15, lines 13-15). The cytotoxicity of the antibodies may be antibody dependent cell-mediated cytotoxicity (ADCC) (p. 2, lines 2-3, claims 1, 2, 4, 12-16, Example 7). The administration may be performed systemically or intravenously and the agent is in a pharmaceutically acceptable formulation (claims 26, 27, and 33). The methods of decreasing the number or activity of tumor infiltrating T regulatory cells (TITR) in a tumor may be effected by conjointly administering to the subject an antibody (e.g., a monoclonal antibody) that inhibits the activity or expression of a product of the CCR8 and an immune checkpoint inhibitor, an antibody against PD-1 or PD-L1 (example 8, claim 36, 37). The effect of the mAb treatment is tested in example 10 and can be seen in figure 10.
The treated cancer comprise an adenocarcinoma, an adrenal tumor, an anal
tumor, a bile duct tumor, a bladder tumor, a bone tumor, a brain/CNS tumor, a breast
tumor, a cervical tumor, a colorectal tumor, an endometrial tumor, an esophageal tumor,
an Ewing tumor, an eye tumor, a gallbladder tumor, a gastrointestinal, a kidney tumor, a
laryngeal or hypopharyngeal tumor, a liver tumor, a lung tumor, a mesothelioma tumor, a multiple myeloma tumor, a muscle tumor, a nasopharyngeal tumor, a neuroblastoma, an oral tumor, an osteosarcoma, an ovarian tumor, a pancreatic tumor, a penile tumor, a pituitary tumor, a primary tumor, a prostate tumor, a retinoblastoma, a soft tissue
sarcoma, a melanoma, a metastatic tumor, a basal cell carcinoma, a Merkel cell tumor, a testicular tumor, a thymus tumor, a thyroid tumor, a uterine tumor, a vaginal tumor, a
vulvar tumor, or a Wilms tumor, colorectal tumor, a primary as well as a metastatic tumor (claims 91-96).
Thus, claims 10, 12, 14, 16, and 18-21 are anticipated by Benoist ‘032.
On page 5 of the remarks Applicant argues that: “Benoist does not disclose whether any of its agents is a human or humanized lgG antibody that targets CCRB and induces ADCC against cells expressing CCR8.” The arguments were carefully considered but not found persuasive because, first of all, the specification as filed does not present any evidence that human or humanized antibodies were used to treat anything. Second, contrary to Applicant’s assertion, Benoist uses human or humanized antibodies (see supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 remains rejected under 35 U.S.C. 103 as being unpatentable over Skobe et al. (cited previously) in view of Iida et al (Clin. Cancer Res., 12, 2879 - 2887, 2006- cited by Applicant) for reasons of record.
On pages 6-7 of the remarks Applicant argues that Skobe et al. is not a bona fide  anticipatory reference hence the rejection should be withdrawn. The arguments were carefully considered but not found persuasive because for reason explained in the 102 (a)(1) rejection over Skobe et al. presented above.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more
information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. Claims 10 and 12-17 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-21 of copending Application No.
16/732764 (reference application). Although the claims at issue are not identical, they  A skilled artisan would have had no problem to humanize the antibody of the reference Application and thus make the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.

Conclusion
 No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647